            Case 2:20-cv-01000-AC Document 3 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RAYMOND JOSEPH SALAZAR,                          No. 2:20-cv-1000 AC P
12                        Petitioner,
13             v.                                         ORDER
14       THE PEOPLE,1
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity to either submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or submit the appropriate filing fee.

22   ////

23   ////

24
     1
       The court notes for the record that petitioner is currently housed at Kern Valley State Prison.
25   See ECF No. 1 at 1. Christian Pfeiffer is the current warden at that facility. Therefore, the court
26   shall direct the Clerk of Court to substitute his name as the respondent in this matter in lieu of
     “The People.” See Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (citation
27   omitted) (stating proper respondent in federal habeas corpus petition is petitioner’s immediate
     custodian).
28
                                                         1
           Case 2:20-cv-01000-AC Document 3 Filed 06/01/20 Page 2 of 2

 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
 3   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
 4   failure to comply with this order will result in a recommendation that this action be dismissed,
 5   and
 6           2. The Clerk of the Court is directed to:
 7              a. Send petitioner a copy of the in forma pauperis form used by this district, and
 8              b. Substitute “Christian Pfeiffer, Warden,” as the respondent in the case caption of
 9
     the docket in lieu of “The People.”
10
     DATED: May 29, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
